Title: Abigail Adams to John Adams, 22 January 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 22. 1797
          
          I have not received a Line from You of a later date than the 3d Instant the last week is the only one which has past since you left me, without Letters I hope it is not oweing to any other cause than the difficulty of passing the North River. we have had this Day Something very like a snow storm. it has Bankd some tho not very deep. it is two Months tomorrow since you went away, and we have had only one part of a Day in which any Rain has fallen, and intensely cold the greater part of the Time.
          
          I have something to propose to you on the part of Your Mother. I think the remainder of her Days ought to be renderd comfortable & respectable, that she is not now in such a Situation as she ought to be placed, taking into consideration the station you will soon be call’d to fill. there is but one Grandaughter left. she has necessarily the whole Family care upon her which will prevent that constant care and attention which the Age and infirmities of your Mother require. She ought to have a lower Room, and not be obliged to mount up stairs, at the risk of falling. Mears has in His House a Handsome Room which I would furnish for the Good Lady, and Mrs Mears has no children and could attend alltogether to the care and necessary attention of her. If I should be calld away and Mears should agree to come & take care of this place we could easily remove her here. I should have proposed taking her here, but we have so little House Room and company would be urksome to her. I think she would be more agreabley placed in a Room which she should consider as her own, and with Authority to call for every assistance she wants. She told Me since the Marriage of Nancy, that if I went away, she should have nobody to take any care of her. I assured her that she might make herself easy for she should certainly be provided for to her comfort and satisfaction, and that I would not leave her untill she was. I was sure it was your desire, and that I had in my Mind Such accommodations as would make her so. if you approve of this I will propose it to her, and engage Mrs Mears to undertake the Charge, and I will see every thing Done to Make her Comfortable.
          There is much talk with the Merchants upon petitioning Congress to lay an Embargo. the piracys of the French are very provoking and insulting. we have very few arrivals Young Beals got home last week, but was near being lost in comeing upon our coast. we appear to be quiet here. the Election of Mr A. and mr J seems to have quieted for a Time the Spirit of Party. I have not had any further advises from our sons. are there any publick Letters from them? I have read Peters censor. he is a full Blooded English Man. I want to see him craking Pains Bones. that Wretch has however written a Book which even the Jacobines will blush to advocate. I think he has Done his buisness in this Country. there are More Persons who will detest him for his abuse of Washington than for his infidelity— adieu My Dear Friend. I will not ask when I may hope to see you, for if you cannot come to me, I will to you, in the Month of May. I am My Dearest Friend / ever, ever Yours
          
            A Adams—
          
         